OPINION — AG — THE ALCOHOLIC BEVERAGE CONTROL BOARD DOES NOT HAVE THE AUTHORITY UNDER HOUSE BILL NO. 838, FIRST SESSION, 31ST LEGISLATURE, TO REQUIRE A BOND AND FIX THE AMOUNT THEREOF FOR A RETAIL LICENSEE. CITE: ARTICLE V, SECTION 57, 37 Ohio St. 1961 506 [37-506](24), 37 Ohio St. 1961 519 [37-519] (PENN LERBLANCE) FILENAME: m0000983 ROY PARHAM OKLAHOMA ALCOHOLIC BEVERAGE CONTROL BOARD ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 10, 1967 OPINION — AG — THE ALCOHOLIC BEVERAGE CONTROL BOARD DOES NOT HAVE THE AUTHORITY UNDER HOUSE BILL NO. 838, FIRST SESSION, 31ST LEGISLATURE, TO REQUIRE A BOND AND FIX THE AMOUNT THEREOF FOR A RETAIL LICENSEE. CITE: ARTICLE V, SECTION 57, 37 Ohio St. 1961 506 [37-506](24), 37 Ohio St. 1961 519 [37-519] (PENN LERBLANCE)